 Case 3:20-cv-01084-L-BK Document 34 Filed 04/30/20         Page 1 of 2 PageID 406




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

PAULA FOOTE, individually and on
behalf of others similarly situated,

        Plaintiff,                           CIVIL ACTION FILE NO. 1:19-cv-
                                             04381-LMM
v.

MATRIX WARRANTY SOLUTIONS,
INC.
d/b/a ELEMENT PROTECTION, CAR
PROTECTION USA d/b/a CLEAR
PATH, and JOHN DAVIS

      Defendants.

              ORDER GRANTING MOTION FOR TRANSFER TO
            THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF TEXAS

      On this date, the Court considered Plaintiff Paula Foote and Defendants,

Matrix Warranty Solutions, Inc. d/b/a Element Protection, Car Protection USA

d/b/a Clear Path, and John Davis’ Joint Stipulation and Motion for Transfer of

Case to the United States District Court for the Northern District of Texas.

      After consideration, the Court GRANTS the motion, and hereby transfers

this case to the United States District Court for the Northern District of Texas,

Dallas Division, and directs the Clerk of the Court to effectuate the transfer.
 Case 3:20-cv-01084-L-BK Document 34 Filed 04/30/20       Page 2 of 2 PageID 407




Entered this 30th day of April, 2020


                                       ___________________________
                                        Hon. Leigh Martin May
                                       Judge, United States District Court




                                         2
